                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )    No. 21-CV-00008
                                                 )
          vs.                                    )
                                                 )    FILED UNDER SEAL
 US FED GROUP, LLC, also known as                )
 “United States Fed Group, LLC Treasury          )
 Department,” also known as “US FED              )
 Treasury Department,” also known as             )
 “United States FED Group,” also known as        )
 “US Fed Group,” also known as “United           )
 States FED Group,” also known as “United        )
 States FED Group Consortium Syndicate,”         )
 also known as “US FED Group Business            )
 Solutions,” TRADE-BACKED EQUITY                 )
 LLC, and ALEX ST. JAMES RAILEY                  )
 CISCO, also known as “Alex St. James,”          )
 also known as “William Sir Knight Alex-St.      )
 James,”                                         )
                                                 )
                 Defendants.                     )
                                                 )

               TEMPORARY RESTRAINING ORDER AND
        ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION

      This matter is before the Court on plaintiff’s ex parte motion for a temporary

restraining order restraining defendants or any person or entities acting on their behalf

from further violating Title 18, United States Code, Section 1343 and enjoining

defendants from alienating and disposing of property obtained as a result of said

violations, pending the hearing on plaintiff’s motion for a preliminary injunction on


                                           1
plaintiff’s complaint for violation of Title 18, United States Code, Section 1343, under

Title 18, United States Code, Section 1345 and Federal Rule of Civil Procedure 65.

       Based on the civil complaint filed in this matter and the agent’s declaration, the

Court finds plaintiff has established both by probable cause and a preponderance of the

evidence grounds to believe that defendants have participated in a scheme to defraud

others and that proceeds from the fraudulent scheme are presently in defendant Trade-

Backed Equity LLC’s 5183 account at Citibank. Plaintiff is entitled to this temporary

restraining order to freeze those funds as plaintiff has established by both probable cause

and a preponderance of the evidence that those funds are the proceeds of specified

unlawful activity, specifically wire fraud. Without this Temporary Restraining Order,

one or more defendants may transfer those funds and they may forever be unavailable

for restitution. Therefore, a Temporary Restraining Order is warranted to prevent a

continuing and substantial injury to the person or class of persons for whose protection

this action is brought, namely, Think Safe, Inc.

       Plaintiff having presented evidence in support of the Temporary Restraining Order

and good cause for its issuance having been shown as stated above, the Court grants the

motion for a Temporary Restraining Order and sets a hearing on the motion for

preliminary injunction as follows:




                                            2
                              ORDER TO SHOW CAUSE

       TO DEFENDANTS US FED GROUP, LLC, TRADE-BACKED EQUITY LLC,

and ALEX ST. JAMES RAILEY CISCO, YOU ARE HEREBY ORDERED TO SHOW

CAUSE on Tuesday, February 9, 2021, at 2:00 p.m.; United States Courthouse,

Courtroom 3, 111 Seventh Avenue SE, Cedar Rapids, IA 52401, why you, your officers,

agents (including family members, financial institutions, and other entities having

possession or control of defendants’ assets), brokers, attorneys, employees, and entities

owned or controlled by defendants, and all those in active concert or participation with

you should not be RESTRAINED AND ENJOINED from the following:

       Withdrawing, transferring, removing, dissipating, and disposing
       of funds in the Citibank account ending in 5183.

IT IS FURTHER ORDERED the parties are instructed to consult with each other and

by February 1, 2021, propose to the Court a date for a hearing on the motion for

preliminary injunction. The parties are also to provide the Court with an estimate of the

length of time necessary for the hearing.

                        TEMPORARY RESTRAINING ORDER

       PENDING THE HEARING on plaintiff’s preliminary injunction, defendants, any

officers, agents (including family members, financial institutions, and other entities

having possession or control of defendants’ assets) brokers, attorneys, employees, and

entities owned or controlled by defendants, and all those in active concert or participation

with defendants are HEREBY RESTRAINED AND ENJOINED from the following:


                                             3
       Withdrawing, transferring, removing, dissipating, and disposing
       of funds in the Citibank account ending in 5183.

       IT IS FURTHER ORDERED that plaintiff or its designee must serve a copy of

this restraining order upon defendants and Citibank and make a return thereon reflecting

the date and time of service.

       IT IS FURTHER ORDERED that Citibank, upon receiving notice of this Order

inform plaintiff as to the account balance at the time of notice, and thereafter supplement

such information by reporting to plaintiff any changes to the account, and by responding

to requests by plaintiff for information on the account’s current status.

       This case will remain sealed until service of notice upon Citibank and the

defendants, at which time it may be unsealed.

       IT IS SO ORDERED this 22nd day of January, 2021.



                                          ________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             4
